Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 8/5/2021, with respect to the previous objection to claim 8 have been fully considered and are persuasive.  Examiner considers the amendment below obviates the previous issue.  The previous objection to claim 8 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 8/5/2021, with respect to the previous 112(b) rejections of claims 1, 3-5, 8-10, & 12 have been fully considered and are persuasive.  Examiner considers Applicant’s amendments in conjunction with the amendments below obviates the previous issues.  The previous 112(b) rejections of claims 1, 3-5, 8-10, & 12 has been withdrawn. 

Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Arvesen on 8/10/2021.

The application has been amended as follows: 




Amendment to the claims
Please amend the claim(s) as follows:


For Claim 1:
A washing machine comprising: 
a drum rotatably disposed in the washing machine; 
a pulley including a boss to which a shaft of the drum is fixed, an outer wheel centered on the boss, and an arm configured to radially extend, along a radial axis of the boss, from the boss to support the outer wheel, 
the arm having a variable cross-sectional portion having a curved shape of which a size of a cross-section, in a plane perpendicular to the radial axis, varies, 
wherein the arm includes a groove opened along the arm at one side in a direction toward the drum and a depth of the groove gradually decreases in a radial direction from the boss to the outer wheel; and 
a motor connected to the pulley through a belt to rotationally drive the pulley.

For Claim 3:

The washing machine of claim 1, wherein[[,]] in the arm, a heightin an axial direction of the shaft increases from an outer wheel-side end portion to a boss-side end portion.

For Claim 4:
on line 3, amend to “axial direction of the shaft”

For Claim 5: 
The washing machine of claim 3, wherein[[,]] in the variable cross-sectional portion, a height, in the axial direction of the shaft, of a cross-section of the outer wheel-side end portion of the shaft, of a cross-section of the boss-side end portion 

For Claim 8:
The washing machine of claim 7, wherein[[,]] in the arm, a shape of the cross-section of the arm, a heightin an axial direction of the shaft, and a widthin a perpendicular direction to the axial direction of the shaft are formed to be uniform.

For Claim 10: 
The washing machine of claim 7, wherein a heightin an axial direction of the shaft increases from the outer wheel-side end portion to the boss-side end portion.

Allowed claims
Claims 1-10, 12-13 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed washing machine, and more particularly, the pulley having the variable-cross section with the recited groove which decreases in depth from the boss to the outer wheel.  Examiner considers the best prior art of record to be Onyemem (EP 1431439).
Onyemem teaches a pulley for a washing machine (see Figures 1a-1e, pulley 10, spokes (b), central (c)/hub insert 11, belt-running face 13, ribs 14).  Onyemem does not teach the groove decreasing in depth going from the boss to the outer wheel.  This feature appears to be referencing Applicant’s decreasing of the section modulus against bending (see Applicant’s specification, [0056]).  
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 1-10, 12-13 are allowed over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718